FILED
                            NOT FOR PUBLICATION                            AUG 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


NATIONAL ACCOUNT                                 No. 08-55647
MANAGEMENT, INC.; BUSINESS
GROWTH FUNDING, INC.,                            D.C. No. 8:07-cv-00333-JVS-RNB

              Plaintiffs - Appellants,
                                                 MEMORANDUM*
  v.

SHELLY S. SINGHAL; NICOLE
MARTIN; SBI BRIGHTLINE, V, LLC;
SBI E-2 CAPITAL LTD; SBI E-2
CAPITOL,

              Defendants - Appellees,

  and

SBI-USA, LLC, a California Limited
Liability Company,

              Defendant-third-party-plaintiff
- Appellee,

_________________________,

NATHAN W. DRAGE, an individual;
ADRIAN WILSON, an individual,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
              Third-party-defendant.



NATIONAL ACCOUNT                                 No. 08-56140
MANAGEMENT, INC.; BUSINESS
GROWTH FUNDING, INC.,                            D.C. No. 8:07-cv-00333-JVS-RNB

              Plaintiffs - Appellants,

  v.

SHELLY S. SINGHAL; NICOLE
MARTIN; SBI BRIGHTLINE, V, LLC,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                             Submitted April 11, 2013**
                                Pasadena, California

Before: RAWLINSON and BYBEE, Circuit Judges, and SIMON, District Judge.***


       National Account Management, Inc. and Business Growth Funding, Inc.

(collectively National), appeal the district court’s dismissal of their First Amended


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Michael H. Simon, United States District Judge for the
District of Oregon, sitting by designation.

                                          2
Complaint on the motion of Shelley Singhal, Nicole Martin, and SBI Brightline V

LLC’s (collectively Moving Parties), and the grant of summary judgment in favor

of SBI-USA.



      1.     The judgment in this case was sufficiently final to confer jurisdiction

upon this court. The district court’s order granting the Moving Parties’ motion to

dismiss fully adjudicated all claims against the Moving Parties. The district court’s

order granting SBI-USA’s motion for summary judgment fully adjudicated all

claims against SBI-USA. The parties proceeded as though final judgment was

entered, and National filed a timely appeal. Because the district court’s order

evidenced intent to finalize the case, (dismissal with prejudice); (granting summary

judgment motion in its entirety) and the parties proceeded as if final judgment was

entered, we have jurisdiction. See Long v. Cnty. of L.A., 442 F.3d 1178, 1184 n.3

(9th Cir. 2006).



      2.     In two separate orders, the district court directed National to serve its

complaint on the Moving Parties. The district court acted within its discretion

when it dismissed National’s complaint because: (1) National failed to comply

with the two district court orders; (2) National failed to timely serve the Moving


                                           3
Parties; (3) National failed to provide good cause for the untimeliness of service;

and (4) there was no less harsh alternative available. See Edwards v. Marin Park,

Inc., 356 F.3d 1058, 1064-65 (9th Cir. 2004) (explaining that when a plaintiff fails

to respond to a court’s ultimatum, a Rule 41(b) dismissal is warranted); see also

Hason v. Med. Bd. of Cal., 279 F.3d 1167, 1174 (9th Cir. 2002) (concluding that

the district court did not abuse its discretion in dismissing claims for failure to

prosecute when the plaintiff failed to effectuate service within the 120-day period

and to respond to the court’s order to show cause).



      3.     The district court did not err in granting SBI-USA’s motion for

summary judgment. National failed to raise any issues of material fact regarding

its claim that SBI-USA wrongly transferred stock certificates. See S.E.C. v.

Platforms Wireless Int’l Corp., 617 F.3d 1072, 1087 (9th Cir. 2010), as amended

(applying the summary judgment standard to security transactions).



      4.     The district court did not abuse its discretion by exercising declaratory

jurisdiction over the dispute between National and the Moving Parties. This case

involved a basic contract dispute between diverse parties. See Allstate Ins. Co. v.




                                            4
Herron, 634 F.3d 1100, 1108 (9th Cir. 2011) (approving declaratory judgment in a

similar context).

      AFFIRMED.




                                        5